PER CURIAM
Plaintiffs and defendant operate towing services. Plaintiffs brought this action to enjoin defendant from engaging in business in violation of a noncompetition agreement entered into by the parties in May, 1983. Under the agreement, plaintiffs paid $4,000 to defendant for his promise not to compete against them for a period of five years. Defendant moved to dismiss plaintiffs’ complaint, because the agreement makes no reference to geographic restrictions. The trial judge granted defendant’s motion.
A noncompetition agreement which fails to set out a limitation as to territory is not void as a matter of law. If possible, the noncompetition clause should be interpreted so as to make the extent of its operation reasonable. Lavey/Moore/Brown v. Edwards, 264 Or 331, 334, 505 P2d 342 (1973). What is reasonable depends on the facts. See Kelite Prod., Inc. v. Brandt et al, 206 Or 636, 655, 294 P2d 320 (1956).
Reversed and remanded.